                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  B.R., A MINOR,                                     Case No. 19-cv-04317-VC
                 Plaintiff,
                                                     ORDER GRANTING PARTIAL
          v.                                         SUMMARY JUDGMENT
  COUNTY OF SANTA CLARA, et al.,                     Re: Dkt. No. 52
                 Defendants.



       The motion for summary judgment as to the claims for municipal liability against the

County and Garnette is granted. The plaintiff primarily asserts a failure to train theory, but the

record contains no evidence about the contents of the training received by staff at the facility,

and from the discussion at the hearing it appears that plaintiff’s counsel did not conduct

discovery on this. The plaintiff also asserts that the discrepancies between official incident

reports written by staff and what he describes having done to him reflect a policy or custom of
failing to investigate incidents where detainees suffer harm at the hands of staff, but the record

contains no evidence about the failure to investigate other similar incidents, and counsel

apparently conducted no discovery on this either. Nor does anything in the record support a

conclusion that a final policymaker was involved in or ratified this incident. Thus, nothing in the

record supports any potential theory of municipal liability. See Rodriguez v. County of Los

Angeles, 891 F.3d 776, 802-03 (9th Cir. 2018).

       To be sure, the allegations in the complaint regarding municipal liability seem plausible,

but that is not enough at summary judgment. From the hearing, it appears counsel for the
plaintiff may have held the view that the burden was on the defendants to come forward with
evidence refuting the complaint’s allegations of municipal liability, but the obligation was on the

plaintiff to present some evidence in support of those allegations. Thomas v. Ponder, 611 F.3d

1144, 1150 (9th Cir. 2010) (“An issue of material fact is genuine if there is sufficient evidence

for a reasonable jury to return a verdict for the non-moving party.”)

       The defendants’ unopposed motion for summary judgment on the Bane Act claim is also

granted.

       IT IS SO ORDERED.

Dated: May 6, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
